By the Court, Brown, J.
This court decided in Jackson v. Walker, (5 Sill, 27,) that a contract to pay for the use of a log cabin to be used, and which was used, during an election canvass, to promote the success of a particular candidate or ticket, was within the prohibitions of the act in regard to penalties for misconduct at elections, (1 R. S., 362, 4th ed.,) and could not be enforced. The decision must be regarded as the law of this court, but it should not be extended beyond the circumstances out of which it arose; for, notwithstanding the acknowledged ability of the judge who delivered the opinion, it is hardly possible to reconcile it with the spirit or the letter of the statute of which it is an exposition. The present action is not brought to recover the rent of a building or room used for the purpose of promoting the election of a particular candidate or ticket. It is brought to recover compensation for services rendered by one James Murgatroyd, the plaintiff’s assignor, to the defendant in putting up and taking down a large tent used by him as a place of public meeting for the political friends of John G. Fremont, during the election of 1856. The services or consideration for the defendant’s promise is thus one remove further from the election than the consideration for the promise in the case of Jackson v. Walker. There must be a limitation of the various cases to which the statute might be supposed to apply; for it would be absurd, I think, to say that a promise to pay for any service, or for any article furnished, such as room rent, board, carriage hire, rail road or steam boat fare, which might indirectly tend to promote the election of a particular candidate, is forbidden by the Statute.
Section 6 of the act' referred to declares it to be unlawful for any candidate for an elective office, with intent to promote *113his election, or for any other person with intent to promote the election of any such candidate, 1. To provide or furnish entertainment at his expense, to any meeting of electors previous to or during the election at which he shall be a candidate ; or 2. To pay for, or procure or engage to pay for, any such entertainment; or 3. To furnish any money or other property to any person for the purpose of being expended in procuring the attendance of voters at the polls; or 4. To engage to pay any money, or deliver any property, or otherwise compensate any person for procuring the attendance of voters at the polls: or, 5. To contribute money for any other purpose intended to promote an election of any particular person or ticket, except for defraying the expenses of printing and the circulation of votes, handbills and other papers previous to any such election.” It'is not claimed or thought that the money to be paid for the services rendered by Murgatroyd, in putting up and taking down the defendant’s tent, falls within either of the four first enumerated cases, but it is thought to be within the prohibition of the fifth enumerated class. According to the construction claimed by the defendant, money paid for services rendered, goods or any thing else furnished for a purpose not mentioned under either of the four first heads and not within the exception of the 5th, and which may tend to promote the election of a particular person or ticket, is a contribution of money within the meaning of the act. A person who pays money for his board, or rail road or steam boat fare while going to or from a political meeting; or who pays for the use of a room for such meetings, or for the lights or attendance thereat, in one sense contributes money to promote the election of a particular ticket or candidate. But is it a contribution of money in the sense intended by the act ? Did the legislature intend to prohibit, and punish as a misdemeanor, every expenditure of money which might indirectly promote,-or be intended to promote, the election of particular candidates ? Public meetings, large assemblies of the people, constant and almost universal intercommunication, one with another, and iourneys from one part of *114the country to another, are the usual and customary means hy which the election of particular candidates is secured, and they necessarily involve the expenditure of large sums of money, which may he said to he contributed. Is this the evil that the act was designed to suppress ? If it was, it may he safely said to have utterly failed of its object; for during the twenty-nine years it has been upon the statute hook, hardly an attempt has been made to enforce it; and the evil practice, if it he one, has gone on and gained additional strength with each additional year.
I therefore infer that these are not the contributions in money forbidden by the act. That its provisions were designed to prohibit contributions in money to a common fund to be expended for election purposes, and which might he employed hy unscrupulous men to demoralize and corrupt the electors and. to defeat the public will. If the payment of a sum of money for the use of a room in which to hold a public meeting for political objects, or for the lights used thereat, or for the attendance of a person to prepare such room and keep it in proper order, is a contribution of money to promote an election, within the meaning of the statute, so is the money a man may expend upon himself in the payment of tavern bills and the expenses of transportation, in going to and returning from such meetings, equally a contribution of money to promote an election; because all such expenditures tend to the same result, and the money is disbursed for the same object, and that is to aid in the election of a particular candidate or ticket. It is not possible to discriminate between them. So that to adopt the construction claimed, is to impute to those who framed the law the most absurd intentions; or to give it an effect which they could not have contemplated. If, on the other hand, the act he interpreted to prohibit contributions in money to a common fund for the uses indicated, then it will have a rational and sensible construction, will command the respect due to sensible and practical legislation, and its effect iwill be to diminish, and perhaps in the progress of time, to *115extinguish a practice which obtains to a greater or lesser extent during the progress of an election canvass, and which all unite in condemning as a great evil. This construction conforms to the primary and popular signification of the word contribute which is, to give in common with others to a common fund to be employed and expended for a common purpose. It will also harmonize with the spirit of the law, which is not to obstruct the diffusion of knowledge, but to suppress a positive evil. Money contributed “for defraying the expenses of printing and the circulation of votes, handbills and other papers,” is expressly excepted from the prohibition of the act. And this exception affords a clear indication that it was not intended to interfere with public examination and discussion, or impede in any manner the distribution of printed matter, or the diffusion of knowledge. Funds contributed by the members of a political party upon the eve of an election are quite, likely to be devoted to questionable and reprehensible uses; to purposes of demoralization and corruption, and thus to defeat a free and fair expression of the popular will. The contribution and collection of such funds, for such purposes, justly deserve the censure and condemnation of a wise and virtuous community. Buildings, tents or other structures, however, appropriated to the uses of political meetings, are not obnoxious to any such objection. Dedicated and used as forums of debate and public discussion where the policy of the government, its legislative and administrative action, and other kindred subjects are argued and examined, they can hardly be misappropriated. ‘ And although the argument and discussion may be exclusively partizan, and exhibit but a single side of a public measure, it would be vain to deny that they do not awaken and stimulate inquiry, and diffuse to some extent the knowledge and instruction essential to an enlightened public judgment. In a government of opinion, whatever tends to this result, if otherwise innocent, deserves encouragement and commendation. And the legislature are not to be supposed to have intended by a penal statute to interfere with this lib*116erty of free discussion, unless its language should admit of no other sensible construction.
[Orange General Term,
September 14, 1858.
S. B. Strong, Mnott and Brown, Justices.]
The judgment of the county court should be affirmed.